Citation Nr: 1047277	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964. 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs in Detroit, 
Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has filed claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  He contends that both 
disorders are due to noise exposure during service, specifically 
his service as an armor crewman.  

The Board finds that a remand is necessary to obtain another 
medical opinion regarding the etiology of the Veteran's hearing 
loss and tinnitus.  While it is true that a medical examiner is 
not required to discuss all evidence favorable to an appellant's 
claim when rendering an opinion, the opinion "must be based on a 
consideration of the veteran's prior history and examinations and 
describe the veteran's condition in sufficient detail so that the 
Board's evaluation of the claim may be fully informed."  
Roberson v. Shinseki, 22 Vet. App. 358 (2009), citing Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  The April 2008 VA 
audiological examination report reflects that the examiner did 
conduct a review of the Veteran's claims file, take an oral 
history, and physically examine the Veteran.  However, the Board 
notes that there was no indication from the subjective medical 
history recorded by the VA audiologist regarding the date of 
onset for either the hearing loss or tinnitus.  The Veteran's 
initial claim form indicates a date of onset for both hearing 
loss and tinnitus as April 1962.  

The Board also notes that the Veteran submitted graphs of pure 
tone audiology examinations administered by his employer from 
2001 to 2006.  These graphs were not interpreted or mentioned in 
the examiner's report.  In forming his opinion that the Veteran's 
current hearing loss was not related to his in-service acoustic 
trauma, the examiner noted post-service noise exposure from his 
employment, implying that post-service noise exposure was 
responsible for the Veteran's current hearing loss.  The records 
submitted indicate "no significant change" in his hearing, at 
least during this five year period of post-service noise 
exposure.  It would appear to be relevant that there was no 
significant change in his hearing during this period.

In addition, it appears that the Veteran's file is not complete.  
The VA has a duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  The claims file implies that additional audiology 
examinations may be available.  For example, the one private 
medical record of an audiology exam in October 2007 indicates a 
previous exam was conducted in April 2005.  In addition, while 
the Veteran did submit audiology examinations from his employer 
from 2001 - 2006, it appears from the claims file that he has 
been working as a machinist since shortly after his discharge in 
1964.  Any additional audiology examinations in the Veteran's 
possession may be helpful in determining the date of onset of 
hearing loss.

Finally, the Board notes that since the Veteran's separation exam 
was conducted in July 1964, prior to November 1, 1967, the 
Veteran's audiology results on his separation exam are presumed 
to be in ASA units, verses the current ISO-ANSI units.   The 
converted results are as follows (converted results in 
parentheses):

Hertz
500     
1000     
2000     
3000     
4000     
6000       
Right                
5(20)    
0(10)   
0(10)     
0(10)     
0(5)      
0(10)
Left                  
0(15)    
0(10)   
0(10)     
0(10)     
0(5)      
0(10)

Accordingly, the case is REMANDED for the following action:

1.	 The Veteran should be notified of this 
remand and be afforded an opportunity to 
provide, or authorize the VA to obtain, 
the results of the 2005 private audiology 
exam and any other audiology results, 
including hearing conservation records 
established by any of the Veteran's 
private employers.

2.	 After all outstanding records have been 
associated with the claims file, send the 
Veteran's claims file to an audiologist 
(or other appropriate clinician) for the 
purpose of ascertaining an opinion 
regarding the etiology of any current 
bilateral hearing loss and tinnitus.  The 
claims file, including a copy of this 
remand, must be made available to the 
reviewing clinician, and the opinion 
should reflect that the claims file was 
reviewed.  After reviewing the record, the 
VA clinician should opine as to whether 
the Veteran's hearing loss and tinnitus 
are more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the Veteran's 
active military service, including 
acoustic trauma incurred as a result of 
noise exposure as an armor crewman during 
service.  A detailed rationale should be 
provided for all opinions, and should 
reflect consideration of both lay and 
medical evidence, including the 2001 - 
2006 hearing conservation data records 
from the Veteran's private employer and 
any other audiology exams provided by the 
Veteran.  The examiner should address the 
relevance of the fact that the hearing 
conservation audiology results are marked 
as showing "no significant change" during 
that period.  In addition, the examiner 
should provide interpretations of any 
chart audiograms contained in the file.  
***NOTE: The Veteran's service 
audiograms are presented in ASA units. 
Conversion to ISO- ANSI units is 
provided in the body of the Board's 
remand.

3.	Thereafter, the agency of original 
jurisdiction (AOJ) should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.	After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


